DETAILED ACTION
This office action is in response to amendment filed 4/2/2021.
Claims 1-17 are pending. Claims 16 and 17 are new. Claim 1 has been amended.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim reciting an OLED display comprising an organic light emitting layer between a first electrode and a third electrode forming a micro cavity, wherein the third electrode is formed in a first display area of a display area surrounded by a non-display area, the organic light emitting layer extending to the non-display area, and wherein a width of the first electrode is larger than a width of the third electrode such that the side surfaces at opposite edges of the third electrode contact the organic light emitting layer.
Choung et al. US 2016/0248039 A1 teaches inclined sidewalls of the third electrode 230 contacting the organic light emitting layer 220. However, the sidewalls at the opposite edges of the electrode 230 are aligned with the edges of the organic light emitting layer 220 and do not contact. 
Hwang et al. US 2014/0014910 A1 teaches a third electrode 23b having sidewalls at the edges that contacts the inclined wall of the pixel region. However, the organic light emitting layer 22 does not extend to non-display area and the sidewalls of the electrode 23b does not contact the organic light emitting layer 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815